DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/01/2019 has been taken into account.

Information Disclosure Statement
The information disclosure statement filed 11/01/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US Patent No. 6,021,865).
Regarding Claim 1, Thompson discloses a ladder pad, comprising: an elongated body (Thompson: Fig. 3-5; 130, 131) defines a slot (Thompson: Annotated Fig. 4; S / Fig. 8; 155) that extends along a length of the elongated body, the elongated body further defines a plurality of openings (Thompson: Fig. 5; 136-138), the openings are spaced along the length of the elongated body, wherein the slot of the elongated body is sized for receipt of a rail (Thompson: Fig. 3-4; 132, 133) of a ladder, and each of the openings is sized and positioned for receipt of a respective rung of the ladder (Thompson: Fig. 5).
Regarding Claim 2, Thompson discloses the ladder pad of claim 1, wherein the length of the elongated body (Thompson: Fig. 3-5; 130, 131) is no less than two feet and no greater than five feet (Thompson: Col. 3, Ln. 41-43).
Regarding Claim 4, Thompson discloses the ladder pad of claim 1, wherein the plurality of openings (Thompson: Fig. 5; 136-138) is no less than two openings and no more than five openings.
Regarding Claim 5, Thompson discloses the ladder pad of claim 4, wherein the plurality of openings (Thompson: Fig. 5; 136-138) is three openings.
Regarding Claim 6, Thompson discloses the ladder pad of claim 1, wherein the elongated body comprises a base panel (Thompson: Annotated Fig. 4 / 8; B) and a pair of side panels (Thompson: Annotated Fig. 4 / 8; P1, P2), the side panels are positioned on and extend outwardly from the base panel such that the slot (Thompson: Annotated Fig. 4; S / Fig. 8; 155) is disposed between the side panels, the openings (Thompson: Fig. 5; 136-138) are positioned on one of the side panels.	
Regarding Claim 10, Thompson discloses the ladder pad of claim 6, wherein an outer surface of base panel (Thompson: Annotated Fig. 4; B) is curved.
Claim 15, Thompson discloses the ladder pad of claim 1, wherein the elongated body (Thompson: Fig. 3-5; 130, 131) is a single, unitary piece of material.

    PNG
    media_image1.png
    656
    572
    media_image1.png
    Greyscale

I: Thompson; Annotated Fig. 4

    PNG
    media_image2.png
    693
    846
    media_image2.png
    Greyscale

II: Thompson; Annotated Fig. 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865).
Regarding Claim 3, Thompson discloses the ladder pad of claim 1, but fails to disclose each of the openings is spaced from an adjacent opening by about one foot.
In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to modify the body in Thompson with the claimed dimensions, with the motivation of providing alternate cross-sections that facilitate ladder installation and avoidance of slipping and damage by using alternately sized cross sections or different affixing means (Thompson: Col. 11, Ln. 23-32), and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 7, Thompson discloses the ladder pad of claim 6, wherein the elongated body (Thompson: Fig. 3-5; 130, 131) has a cross-section in a plane that is perpendicular to the length of the elongated body, the base panel (Thompson: Annotated Fig. 4 / 8; B) has a width and a height in the cross-section; and each of the side panels (Thompson: Annotated Fig. 4 / 8; S1, S2) has a width and a height in the cross-section. Thompson fails to explicitly disclose the width of the base panel is about three inches, the height of the base panel is about one inch, the width of the side panels is about three-quarters of an inch, the height of the side panels is about two and a quarter inches. [Note: See the rejection of claim 3 for rationale.]
Claim 8, Thompson discloses the ladder pad of claim 6, wherein each opening (Thompson: Fig. 5; 136-138) has a length and a width. Thompson fails to explicitly disclose a length of the openings is about one and a half inches, the width of the openings is about one and three-quarters inches. [Note: See the rejection of claim 3 for rationale.]
Regarding Claim 12, Thompson discloses the ladder pad of claim 1, wherein a proximal end of each of the side panels (Thompson: Annotated Fig. 4 / 8; P1, P2) is positioned at the base panel (Thompson: Annotated Fig. 4 / 8; B), a distal end of each of the side panels is spaced from the base panel. Thompson fails to explicitly disclose the proximal ends of the side panels are spaced apart by about one and a quarter inches, and the distal ends of the side panels are spaced apart by about a quarter of an inch. [Note: See the rejection of claim 3 for rationale.]
Regarding Claim 13, Thompson discloses the ladder pad of claim 1, wherein the elongated body (Thompson: Fig. 3-5; 130, 131) is an extruded plastic elongated body (Thompson: Col. 8, Ln. 6-9).
The MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The plastic elongated body is anticipated by Thompson. The process by which the plastic elongated body is made is not a patentable distinction.

Regarding Claim 16, Thompson discloses a ladder pad, comprising: an extruded plastic elongated body (Thompson: Fig. 3-5; 130, 131) defines a slot (Thompson: Annotated Fig. 4; S / Fig. 8; 155) that extends along a length of the extruded plastic elongated body, the extruded plastic elongated body further defines a plurality of openings (Thompson: Fig. 5; 136-138), the openings are spaced along the length of the extruded plastic elongated body, the extruded plastic elongated body comprises a base panel (Thompson: Annotated Fig. 4 / 8; B) and a (Thompson: Annotated Fig. 4 / 8; P1, P2), the side panels are formed with and extend outwardly from the base panel such that the slot is disposed between the side panels, the openings are positioned on one of the side panels, wherein the slot of the extruded plastic elongated body is sized for receipt of a rail (Thompson: Fig. 3-4; 132, 133) of a ladder, and each of the openings is sized and positioned for receipt of a respective rung of the ladder, and wherein the extruded plastic elongated body is a single, unitary piece of material. 
The MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The plastic elongated body is anticipated by Thompson. The process by which the plastic elongated body is made is not a patentable distinction.
Regarding Claim 17, Thompson teaches the ladder pad of claim 16, wherein the length of the extruded plastic elongated body (Thompson: Fig. 3-5; 130, 131) is about three feet (Thompson: Col. 3, Ln. 41-43), each of the openings is spaced from an adjacent opening by about one foot, and the plurality of openings is three openings (Thompson: Fig. 5).
Claim 18 is rejected, as set forth in the rejection of claim 7.
Claim 19 is rejected, as set forth in the rejection of claim 8.
Claim 20 is rejected, as set forth in the rejection of claim 12.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865) in view of Smith et al. (US Pub. No. 2018/0044990).
Regarding Claim 9, Thompson discloses the ladder pad of claim 6, wherein an angle, α, is defined between an inner surface of the base panel (Thompson: Annotated Fig. 4 / 8; B) and an inner surface of each of the side panels (Thompson: Annotated Fig. 4 / 8; P1, P2).
(Smith: Annotated Fig. 2; B) and side panels (Smith: Annotated Fig. 2; P1, P2) that is about seventy-five degrees.
Thompson and Smith are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder accessories and protecting structures from ladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels and slot in Thompson with the panel and slot profile from Smith, with a reasonable expectation of success, in order to provide an alternate profile that avoidance of slipping and damage via its cross section or enables the use different affixing means such as a strap, thereby enabling a user to firmly tighten the profile around the ladder and secure it via friction aided by the strap (Smith: [0010]-[0012]; Thompson: Col. 11, Ln. 23-32).
Claim 11 is rejected, as set forth in the rejection of claim 7. [Note: It would have been obvious to one having ordinary skill in the art to change the size of the modified base and size panels in Thompson, as detailed in the rejection of claim 7.]

    PNG
    media_image3.png
    531
    768
    media_image3.png
    Greyscale

III: Smith; Annotated Fig. 2


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865) in view of Thomson, Jr. (US Patent No. 4,580,661).
Regarding Claim 14, Thompson discloses the ladder pad of claim 13, but fails to disclose an extruded plastic elongated body comprising polyethylene. However, Thomson teaches aplastic elongated body (Thomson: Fig. 1-5; 10) comprising polyethylene (Thomson: Col. 1, Ln. 44-46).
Thompson and Thomson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder accessories and protecting structures from ladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body in Thompson with the material from (Thomson: Col. 1, Ln. 41-46; Col. 2, Ln. 47-50). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use polyethylene to form the body in Thompson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TAYLOR L MORRIS/Examiner, Art Unit 3631